Case 4:20-cv-00115-JHM-HBB Document 1-2 Filed 07/21/20 Page 1 of 22 PageID #: 11




                     EXHIBIT 1

              Summons and Complaint
Case 4:20-cv-00115-JHM-HBB Document 1-2 Filed 07/21/20 Page 2 of 22 PageID #: 12


IAZA   CT Corporation                                                          Service of Process
                                                                               Transmittal
                                                                               07/01/2020
                                                                               CT Log Number 537875849
       TO:      Christopher R. Clegg, Executive VP, General Counsel & Secty.
                Aleris International, Inc
                25825 Science Park Dr Ste 400
                Beachwood, OH 44122-7392

       RE:      Process Served in Kentucky

       FOR:     ALERIS ROLLED PRODUCTS, LLC (Domestic State: DE)




       ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

       TITLE OF ACTION:                   GLEN MURPHY, Pltf. vs. ALERIS ROLLED PRODUCTS LLC, Dft.
                                          Name discrepancy noted.
       DOCUMENT(S) SERVED:                -
       COURT/AGENCY:                      None Specified
                                          Case # 20CI00050
       NATURE OF ACTION:                  Employee Litigation - Wrongful Termination
       ON WHOM PROCESS WAS SERVED:        C T Corporation System, Frankfort, KY
       DATE AND HOUR OF SERVICE:          By Certified Mail on 07/01/2020 postmarked on 06/24/2020
       JURISDICTION SERVED :              Kentucky
       APPEARANCE OR ANSWER DUE:          None Specified
       ATTORNEY(S) / SENDER(S):           None Specified
       ACTION ITEMS:                      SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780109025871

                                          Image SOP

                                          Email Notification, Christopher R. Clegg chris.clegg@aleris.com

                                          Email Notification, Kerrie Krizner kerrie.krizner@aleris.com

       SIGNED:                            C T Corporation System
       ADDRESS:                           208 South LaSalle Street
                                          Suite 814
                                          Chicago, IL 60604
       For Questions:                     866-331-2303
                                          CentralTeam1@wolterskluwer.com




                                                                               Page 1 of 1 / SD
                                                                               Information displayed on this transmittal is for CT
                                                                               Corporation's record keeping purposes only and is provided to
                                                                               the recipient for quick reference. This information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any information
                                                                               contained in the documents themselves. Recipient is
                                                                               responsible for interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mail receipts
                                                                               confirm receipt of package only, not contents.
               -.M=•••••.•
                                                utffrrritu
                             Case 4:20-cv-00115-JHM-HBB    mail 1-2 Filed 07/21/20 Page 3 of 22 PageID #: 13
                                                         Document
\




                                                11111
               NOEL
               Noel J. QUINN
                       Quinn                                                                                        v/owes             i
    Onsi                                                                                                                     %
                                                                                                                 f£
               Circuit COURT
               CIRCUIT Court CL
                             Clerk                                                              to
                                                                                                                  r i o,or,...:. rLk•asf
                                                                                                                                      uwiars
                                                                                                (O
               HANCOCK
               Hancock CIRCUIT
                        Circuit & 1                                                            5'
                                                                                               5
           •   Hancock COUNTY
               HANCOCK  County JUD
                                Jui                                                     I                  Sal    .bl4v   —      US POSTAGE
               310 HAWESVILLE SchoI
                   Hawesville SCH                                                              CO
               Hawesville, KENTUC
               HAWESVILLE, Kentuci!       70M 0140
                                          7019 D140 0000 ^257 5442
                                                    DODD 9257
                                                                                                             c   02 7H           $012:80°
                                                                                                                                 $ 012.80°
                                                                                               (L
                                                                                                     r.a     1
                                                                                                             2
                                                                                                                 0001260382
                                                                                                                 00012G0362
                                                                                                                 MAILED FROM
                                                                                                                                JUN 24 2020
                                                                                                                             ZIP CODE 42348
                                                                                                                        FROMZIP

                                                                                                                                           I
                                                                                                                                           I

                                          CT             0?Arno
                                                    60^0|2_ATIO^
                                                    Coe"                      &men
                                                                            SMSTCm
                                          Cr
                                           3oCa (,.3.
                                           3out I/O. rn
                                                      nnmM
                                                        p((N           STtf-^T
                                                                       Site:Ern
                                           F--e-PrNlcr-oer t IC-`\             0ls
   Case 4:20-cv-00115-JHM-HBB Document 1-2 Filed 07/21/20 Page 4 of 22 PageID #: 14

                                                           11101111101111111111111101
Michael T. Boling, Hancock Circuit Clerk
310 Hawesville School Drive,
                       Drive. P.O. Box 250
Hawesville, KY 42348-0250



                                       CT CORPORATION SYSTEM
                                       306 W. MAIN STREET
                                       FRANKFORT, KY 40601
                                                      40601


                                                                                                                             e>
                                                                                                                             so
                                                                                                                             o
                                                                                                                             o
                                                                                                                             e
                                                                                                                             o
                                                                                                                             «?
                                                                                                                              O)
                                                                                                                              a

                                                                                                                             £


                                               KCOJ eFiling Cover Sheet


Case Number: 20-CI-00050
Case         20-CI-000S0
Envelope Number: 2547635
                                                                                                                             .E
                                                                                                                              co
                          254763517811596@00000019844
Package Retrieval Number: 254763517811596(400000019844                                                                        S
                                                                                                                              co
                                                                                                                              In
                                                                                                                              n
                                                                                                                              «
Service by: Certified Mail                                                                                                    z
                                                                                                                              Z
                                                                                                                              <
                                                                                                                              s
                                                                                                                              au
                                                                                                                              UJ
Service Fee: $ 0.00
                                                                                                                             o
                                                                                                                             0
                                                                                                                             o
Postage Fee: $12.80                                                                                                          of
                                                                                                                             K
                                                                                                                             s
The attached documents were generated via the Kentucky Court of Justice eFiling system. For more                             z
information on eFiling, go to http://courts.ky.gov/efiling.                                                                  o
                                                                                                                             0
                                                                                                                             z
                                                                                                                              a
                                                                                                                              o
                                                                                                                         •    at
                                                                                                                              a
                                                                                                                             ■D
                                                                                                                              3

                                                                                                                              o>
                                                                                                                             £
                                                                                                                             S
                                                                                                                             01
                                                                                                                             S
                                                                                                                             a.




                                                                                                                             kr
                                                                                                                             0>
                                                                                                                             a
                                                                                                                             o
                                                                                                                             0
                                                                                                                             o
                                                                                                                             •5
                                                                                                                             O
                                                                                                                             5
                                                                                                                             a
                                                                                                                             a
                                                                                                                             a
                                                                                                                             a
                                                                                                                             0
                                                                                                                             0
                                                                                                                             kp
                                                                                                                             3>
                                                                                                                              a

                                                                                                                             I •
                                                                                                                             a




                                                               1 of 1
                                                          Page 1    1                             6/24/2020 2:54:57 PM
                                                                                       Generated: 6/2412020
       Case 4:20-cv-00115-JHM-HBB Document 1-2 Filed 07/21/20 Page 5 of 22 PageID #: 15

  AOC-E-105         Sum Code: CI
                              Cl
  Rev. 9-14                                                                              Case #: 20-CI-00050
                                                                                         Case#:
  Commonwealth of Kentucky                                                               Court:   CIRCUIT
  Court of Justice Courts.ky.gov
                   Courts.ky.gov                                                         County: HANCOCK
  CR 4.02; Cr Official Form 1
                            1                          CIVIL SUMMONS

 Plantiff, MURPHY, GLEN VS. ALERIS ROLLED PRODUCTS LLC, Defendant

                                                                                                                                          o>




                                                                                                                                          Package:000002 of 000019
     TO: CT CORPORATION SYSTEM                                                                                                            S
                                                                                                                                          e
                                                                                                                                          e
            306 W. MAIN STREET                                                                                                               o
                                                                                                                                          N
            FRANKFORT, KY 40601
            FRANKFORT,    40601 ..                                                                                                        O
                                                                                                                                          o
•' Memo: Related party is ALERIS ROLLED PRODUCTS LLC                                                                                       CR
                                                                                                                                             o
                                                                                                                                           B
                                                                                                                                          JC


 The Commonwealth of Kentucky to Defendant:                                                                                               2.
 ALERIS ROLLED PRODUCTS LLC

    You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
 the document delivered to you with this Summons. Unless
                                                      Unless a written defense is made by you or by an  ah attorney
 on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
 taken against you for the relief demanded in the attached complaint.

 The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the         ~
                                                                                                                                          —
 document delivered to you with this Summons.                                                                                            jjj
                                                                                                                                         ri
                                                                                                                                          5
                                                                                                                                          03
                                                                                                                                          «*>
                                                                                                                                          to

                                                                                                                                          z2
                                                                                                                                          <
                                                                                                                                           s
                                                                                                                                        .. C
                                                                                                                                           ui

                                                         •       Hancock Circuit Clerk                                                     o
                                                                                                                                           O
                                                                                                                                           o
                                                                       6/24/2020
                                                                 Date: 6124/2020                                                           ri
                                                                                                                                           of
                                                                                                                                           s
                                                                                                                               .           F
                                                             I                                                                            2
                                                                                                                                          0
                                                                                                                                          O
                                                                                                                                          X
                                                                                                                                    ■
                                                                                                                                             CD
                                                                                                                                              «
                                                                                                                                             s>
                                                                                                                                                                     •



                                                                                                                                              3

                                                                                                                                             01
                                                                                                                                             Ol
                                                                                                                                          £
                                                                                                                                          2
                                                                                                                                            <o
                                                       Proof of Service                                                                   o.
                                                                                                                                          a.
                                                                                                                                            s
    This Summons was:

 □ Served by delivering a true copy and the Complaint (or other initiating document)
 0
      To:

 □ Not Served because:
 0
                                                                                                                                          17)
                                                                                                                                          e>
                                                                                                                                          0
                                                                                                                                          5
                                                                                                                                          0
                                                                                                                                          o
                                                                                                                                          0
                                                                                                                                          e
    Date:                          , 20
                                                                                              Served By                                  ;*3
                                                                                                                                         PI
                                                                                                                                          N
                                                                                                                                          0
                                                                                                                                          0
                                                                                                                                          ©
                                                                                                                                          O
                                                                                                                                          o
                                                                                                                                          O
                                                                                                                                          O
                                                                                                  Title
                                                                                                                                          n
                                                                                                                                          10
                                                                                                                                          b
          ID: 254783517811598
 Summons ID:  2547635178115S6@00000019844
                                00000019844                                                                                               u
                                                                                                                                          10
 CIRCUIT: 20-0-00050 Certified Mail                                                                                                       a
                                                                                                                                          a.
 MURPHY. GLEN VS
 MURPHY          VS. ALERIS ROLLED PRODUCTS LLC

     II111111111111
 1111111111  1111
               I 11111 1111
                         1111
                                                  .X
                                                         Page 1
                                                              1 of 1
                                                                   1                              eFiled
  Case 4:20-cv-00115-JHM-HBB Document 1-2 Filed 07/21/20 Page 6 of 22 PageID #: 16
 Filed                    20-CI-00050    06/24/2020
                                         0612412020                        Michael T. Boling, Hancock Circuit Clerk




                                      COMMONWEALTH OF KENTUCKY
                                     HANCOCK COUNTY CIRCUIT COURT
                                                         3&~CA
                                       CIVIL ACTION NO.: aO — CA -fP
                                                                 —SID


                                              VERIFIED COMPLAINT •
                                                                                                                          0
                                                                                                                          a
                                                                                                                          0se
          GLEN MURPHY                                                                                     PLAINTIFF       0
                                                                                                                          e
          808 FREDERICA STREET                                                                                            •5
                                                                                                                          n
          APT 2                                                                                                           o
          OWENSBORO, KY 42301
                          42301                                                                                           e
                                                                                                                              o
                                                                                                                              n
                                                                                                                           es
                                                                                                                          JC
          v.
          V.
                                                                                                                             CO
                                                                                                                          £
                                                                                                                          a.

          ALERIS ROLLED PRODUCTS LLC                                                                    DEFENDANT
          25825 SCIENCE PARK DR.
          SUITE 400    .
          BEACHWOOD, OH 44122

                  Registered Agent:
                  C T CORPORATION SYSTEM
                  306 W MAIN ST                                                                                            £
                                                                                                                           n
                                                                                                                          co
                                                                                                                          go
                                                                                                                          n
                  SUITE 512                                                                                                (0

                  FRANKFORT, KY 40601
                                    40601                                                                                 2
                                                                                                                          Z
                                                                                                                          <
                                                                                                                          s
                                                                                                                          w
                                                                                                                          111
                                               ** ** ** **   ** ** ** **     ** ** ** **                                  o
                                                                                                                          u
                                                                                                                          d
                                                                                                                      •   s
                                                                                                                          2
                  Comes now the Plaintiff, Glen Murphy ("Mr.
                                                       (“Mr. Murphy"
                                                             Murphy” or "Plaintiff"),
                                                                        “Plaintiff’), by and through                      f
                                                                                                                          2
                                                                                                                          z
                                                                                                                          o
          counsel, and for his Complaint against Aleris Rolled Products LLC ("Aleris"
                                                                            (“Aleris” or "Defendant"),
                                                                                         “Defendant”),                     z
                                                                                                                               a
                                                                                                                               3
          states as follows:                                                                                               —1
                                                                                                                              o
                                                                                                                          £
                                                                                                                          2
                                            JURISDICTION AND VENUE
                                                                                                                          a
                                                                                                                             £
               1. Mr. Murphy is a resident of Owensboro, Kentucky. As such, he is a resident of Daviess
               1.

                  County, Kentucky.

               2. Aleris is a Delaware Corporation with its principal place of business in Ohio.
                                                                                                                          Package : 000003 of 000019



                                                                                                                           e>
               3. Aleris submits itself to the jurisdiction of the court under KRS § 454.210, by transacting               g
                                                                                                                           e
                                                                                                                          *5
                  any business in the Commonwealth of Kentucky. Specifically, Aleris operates a facility                  5
                                                                                                                          S
                                                                                                                          o
                  in Lewisport, Kentucky.
                                                                                                                             «g,
                                                                                                                             u
                                                                                                                          Q.


• Filed                   20-CI-00050    0612412020
                                         06/24/2020 ..           I1    Michael T. Boling, Hancock Circuit Clerk
      l
 Case 4:20-cv-00115-JHM-HBB Document 1-2 Filed 07/21/20 Page 7 of 22 PageID #: 17
Flied
Filed              20-CI-00050    0612412020
                                  06/24/2020              Michael T. Boling, Hancock Circuit Clerk




               Murphy’s cause of action arises out of events that took place in Lewisport, Kentucky.
        4. Mr. Murphy's

               Murphy’s damages exceed the threshold requirement of five-thousand dollars
        5. Mr. Murphy's

           ($5,000.00) and, therefore, this Court has proper jurisdiction
                                                             jurisdictio.n over the matter.

           Plaintiffs causes of actions arise under the Kentucky Civil Rights Act, as codified in
        6. Plaintiff's




                                                                                                         Package:000004 of 060019
                                                                                                         0>
                                                                                                       s
                                                                                                       ge
           KRS Chapter 344. As such, pursuant to KRS § 344.450 this action must be and is being
           ICRS                                                                                        5
                                                                                                       g
                                                                                                       e
           brought in the Circuit Court in the county in which the alleged action arose.               o
                                                                                                             e
                                                                                                             o>
                                                                                                       je
                                     FACTUAL ALLEGATIONS
                                                                                                       £
                                                 Aleris.
        7. In 2012, Mr. Murphy began working for Alerts.

               Murphy’s date of birth is July 13,
        8. Mr. Murphy's                       13,1953.
                                                  1953.

        9. Mr. Murphy is sixty-six (66) years old.

        10. Mr. Murphy is African American.
        10.




                                                                                                       Presiding Judge: HON. TIM R. COLEMAN (638371)
                                                                                                         £
                                                                                                         n
                                                                                                         co
        11. Mr. Murphy holds a master's
        11.                    master’s degree in Operations Management.                                 s
                                                                                                       z
                                                                                                       <
                                                                                                       s
        12. •Sometime
        12.  Sometime in 2014, Mr. Murphy filed a complaint for harassment against his                 iu
                                                                                                       o
                                                                                                       u
           Superintendent/boss. His complaint was ignored, and he was continuously harassed by         t£
                                                                                                       1
                                                                                                       H
           his boss for the following year.                                                            Z
                                                                                                       o
                                                                                                       z
                                                                                                                 o
        13. In the summer of 2015, Mr. Murphy went to Human Resources ("HR")
        13.                                                           (“HR”) and filed another                   a
                                                                                                                 3

                                                                                                               o>
           complaint against his boss. HR was surprised to hear about the complaint, so HR             £
                                                                                                       3
                                                                                                             s
                                                                                                       £
           interviewed Mr. Murphy, but he never received a resolution from that interview. Mr.

           Murphy’s boss was removed from her position but was given a newly created position as
           Murphy's

           a Superintendent for the same department in a different area with no direct reports.

        14. As a result of his complaint, Mr. Murphy was moved to a new department a week later.
        14.                                                                                            <n
                                                                                                         Package : 000004 of 000019




                                                                                                       5
                                                                                                       e
           Mr. Murphy was moved from South Casting to North Casting. This was a direct act of          e
                                                                                                       *5
                                                                                                       Ze
           retaliation against Mr. Murphy for filing the complaint against his boss.                   e

                                                                                                               §>
                                                                                                               o

                                                                                                       a.
                                                                                                               8
Filed             20-CI-00050     06/24/2020
                                  0612412020         22   Michael T.
                                                          Michael T. Boling,
                                                                     Boling, Hancock
                                                                             Hancock Circuit
                                                                                     Circuit Clerk
                                                                                             Clerk
 Case 4:20-cv-00115-JHM-HBB Document 1-2 Filed 07/21/20 Page 8 of 22 PageID #: 18
Filed           20-CI-00050 0612412020
                            06/24/2020   Michael T. Boling, Hancock Circuit Clerk




        15. Even after his move, he still felt backlash as a result of hini
                                                                       him filing the complaint against

           his boss.

        16. As a result of feeling backlash, Mr. Murphy decided to apply for a new higher position
        16.

           within the department. He applied for the position, did a great job in the interview, and      o>




                                                                                                          Paekage:000005 of 000019
                                                                                                          g
                                                                                                          g
           yet still, a younger, Caucasian man, who was less qualified than Mr. Murphy got the                   o
                                                                                                          g
                                                                                                          g
           position. This was only three (3) months after Mr. Murphy filed a complaint against his        e
                                                                                                               9
                                                                                                               at
                                                                                                               a
           boss. This action was because of Mr. Murphy's race and Mr. Murphy's filing of a
                                                                                                          £
           complaint against his boss. Aleris did not want an African American man to move up in

           the ranks of their company. Even further, Aleris did not want an African American man

           who they viewed as a troublemaker to move up in the ranks of their company. Aleris

           wanted an African American man who would sit quietly and put up with the abuse that




                                                                                                          Presiding Judge: NON. TM R. COLEMAN (638371)
                                                                                                           s:
                                                                                                           sn
           their management team would subject him to.                                                     to
                                                                                                           z
                                                                                                           <
                                                                                                           s
        17. After not getting the aforementioned job, Mr. Murphy was still feeling backlash, so he
        17.                                                                                               IU
                                                                                                          o
                                                                                                          u
           applied for a lower paying job in a different department just to get away from the             d
                                                                                                          s
                                                                                                          P
           backlash. He received this job and was now an AOS (Aleris Operating System) Training            zo
                                                                                                             X
                                                                                                             o
                                                                                                             a
           Coordinator.
                                                                                                             s
                                                                                                                   o>
        18.
        18. As an AOS Training Coordinator, Mr. Murphy trained and taught employees about                  £
                                                                                                          5
                                                                                                          g
                                                                                                          £
           Aleris's Six Sigma program. .

        19. In 2018, Mr. Murphy was the first in his department to go to a two (2) week training and
        19.

           receive his Six Sigma Green Belt.

        20. Also, in 2018, Mr. Murphy went to Detroit to train Aleris directors and scientists on Six     a
                                                                                                           g
                                                                                                           g
           Sigma White and Yellow Belts. Mr. Murphy completed the training for the two Belts in
                                                                                                           g
           one (1) week. This is unheard of because the classes generally need more three (3) or           g
                                                                                                           g

                                                                                                                 a
                                                                                                                   g,
                                                                                                                 u
                                                                                                           a.
Filed              20-C1-00050
                   20-CI-00050    0612412020
                                  06/24/2020          3
                                                      3   Michael T.
                                                          Michael T. Boling,
                                                                     Boling, Hancock
                                                                             Hancock Circuit
                                                                                     Circuit Clerk
                                                                                             Clerk
 Case 4:20-cv-00115-JHM-HBB Document 1-2 Filed 07/21/20 Page 9 of 22 PageID #: 19
Filed              20-CI-00060
                   20-CI-00050   06/24/2020               Michael T. Boling, Hancock Circuit Clerk


                                                                   *
                                                                   11,

           more instructors to finish at that rate. Mr. Murphy asked for help and only a newly hired

           associate offered to help.

        21. Mr. Murphy received accolades for his performance during the training in Detroit.

                       Murphy’s time as an AOS Training Coordinator he trained over six-hundred
        22. During Mr. Murphy's                                                                          e>




                                                                                                          Package:000006 of 000019
                                                                                                         so
                                                                                                         e
           (600) people to get their White Belts and over one-hundred (100) to get their Yellow          o
                                                                                                        g
                                                                                                        g
           Belts. Mr. Murphy also assisted in training Green Belts and helped certify more Yellow       a
                                                                                                                o
                                                                                                                a
                                                                                                                a
           Belts than all of the other plants combined.                                                       a


        23. While Mr. Muiphy was working as the first and only Training Coordinator, a position

           became available to move up to be AOS Manager. During the interview, Mr. Murphy

           presented documentation of projects that he completed at other automotive companies

           that exceeded the requirements of a Black Belt. However, the company decided that Eric
                                                                                             Brie




                                                                                                        Presiding Judge: HON. TIM R. COLEMAN (638371)
                                                                                                        m
                                                                                                         £
                                                                                                        co
                                                                                                        n
           Gray, a younger, Caucasian male with a Black Belt from a different company should be          (0

                                                                                                         2
                                                                                                         <
                                                                                                        2
           the one to get the promotion. However, Jeff Willis, the HR manager, told Mr. Murphy          Ul
                                                                                                        O
                                                                                                        u
                                                                “doing such a good job in his
           that the reason he was passed over is because he was "doing                                  a
                                                                                                        §
                                                                                                        H
           current position that they did not want to lose him."
                                                           him.”                                        2
                                                                                                        O
                                                                                                        X
                                                                                                                  b
        24. Further, Mr. Murphy exceeded training projections that the company set out for him.                   o>
                                                                                                                  3
                                                                                                                o>
        25. At the end of the year at Aleris, every employee is evaluated based on performance for      £
                                                                                                        2
                                                                                                        (A

                                                                                                        Q.
                                                                                                           g
                                                       1.5% raise -
           raises. In 2018, Mr. Murphy only received a 1.5%       — despite all of the

           aforementioned accomplishments that Mr. Murphy achieved in 2018.

                                                             1.5% bonus. His manager, Eric Gray,
        26. Mr. Murphy inquired as to why he only received a 1.5%

                                                  "1,” which is the lowest grade that he could get on
           told him that one evaluator gave him a "1,"                                                  at
                                                                                                        Package : 000006 of 000019




                                                                                                        g
                                                                                                        o
           the evaluation. Eric Gray further told him that he was not the one who evaluated him, and
                                                                                                              o
                                                                                                        g
                                                                                                        e
           that it was other people who Mr. Murphy did not directly work for.                           g

                                                                                                              o>
                                                                                                              a
                                                                                                              u
                                                                                                        Q.

Flied
Filed             20-CI-00050
                  20*0-00050     0612412020
                                 06/24/2020         4 Michael
                                                    4 Michael T.
                                                              T. Boling,
                                                                 Boling, Hancock
                                                                         Hancock Circuit
                                                                                 Circuit Clerk
                                                                                         Clerk
                                                    I
 Case 4:20-cv-00115-JHM-HBB Document 1-2 Filed 07/21/20 Page 10 of 22 PageID #: 20
Filed            20-CI-00050 06/24/2020  Michael T. Boling, Hancock Circuit Clerk




        27. However, Mr. Gray did evaluate every other member of the team that Mr. Murphy

                                                   Aleris was discriminatory to Mr. Murphy
           worked on. This action by Mr. Gray, and Alerts

            because of his age and race.

        28. Due to his evaluation score, Mr. Murphy went to HR to set up a meeting with the
        28;                                                                                                   e>




                                                                                                               Package:000007 of 000019
                                                                                                              so
                                                                                                              e
           directors who gave him the scores. Mr. Murphy's purpose in setting up this meeting was             o
                                                                                                             s

           to figure out why he got such low scores and to better himself with that knowledge.            . sg .
                                     *                                                                               aS)
        29. HR did not allow him to attend the meeting with the directors. HR told Mr. Murphy that          Jj
                                                                                                            £
           the Plant Manager gave him such a low score because of the training he was doing. The

           Plant Manager cited one instance where Mr. Murphy was teaching an eight (8) hour

                                                             (1S) minutes. Someone replaced him for
           course and he stepped out of the room for fifteen (15)

                         (IS) minutes, and apparently it was reported to the Plant Manager by one (1) .
           those fifteen (15)




                                                                                                             Presiding Judge: NON. TIM R. COLEMAN (638371)
                                                                                                             n
                                                                                                              £
                                                                                                             co
           employee in that training session that the employee "got more out of those fifteen (15)           8
                                                                                                             z
                                                                                                             <
           minutes than they did in the whole eight (8) hours."                                              s
                                                                                                             iii
                                                                                                             .j
                                                                                                            o
                                                                                                            o
        30. Mr. Murphy knows that this is a discriminatory action in an attempt to force him out of          of
                                                                                                             s
                                                                                                             F
           his job because he always takes benefits and concerns feedback at the end of each                 z
                                                                                                             o
                                                                                                              X
                                                                                                                     o
           training session. He would always get a lot of benefits, and very few concerns.                           a
                                                                                                                       3


        31. Further, Mr. Murphy was passed over for other promotions due to discriminatory                  £
                                                                                                            2u
                                                                                                                 2
                                                                                                            CL
                        Aleris. Mr. Murphy was in training to get his Six Sigma Black Belt. Mr.
           practices by Alerts.

           Murphy had to complete a project to complete his Black Belt training. Two (2) days

           before he was set to give a report about his project at the last training session, Eric Gray

           told him that the Plant Manager and Executive Group did not want him to work on his
                                                                                                            Package : 000007 of 000019



                                                                                                            ot
                                                                                                             se
           project anymore. The project was for his training but was also assigned to Mr. Murphy by         o
                                                                                                            %
                                                                                                            8
                                                                                                            o
           his manager.                                                                                     o

                                                                                                                   Q
                                                                                                                 CD
                                                                                                                 «9

                                                                                                            Q.
                                                                                                                   8

Filed             20-CI-00050     06/24/2020         5^   Michael T.
                                                          Michael T. Boling,
                                                                     Boling, Hancock
                                                                             Hancock Circuit
                                                                                     Circuit Clerk
                                                                                             Clerk
Case 4:20-cv-00115-JHM-HBB Document 1-2 Filed 07/21/20 Page 11 of 22 PageID #: 21
Filed              20-CI-00050    06/24/2020             Michael T. Boling, Hancock Circuit Clerk




        32. Mr. Murphy went to his Black Belt class without his completed project. This created

           embarrassment for Mr. Murphy because he had to tell the class that he did not have a

           completed project due to it being discontinued. Further, he had no project to report on.

        33. In order to complete the Black Belt class, you needed to take and subsequently pass a           o»
                                                                                                            at
                                                                                                            s e
                                                                                                            0
                                                                                                           • 0e
                                         “practical” portion and a "theoretical"
           test. The test consisted of a "practical"               “theoretical” portion. To prepare for    •50
                                                                                                            0
                                                                                                            5o
                                                                                                            0
         • the test, each student in the class was given a coach. Mr. Murphy's
                                                                      Murphy’s coach was Chip               0
                                                                                                            o
                                                                                                             0Qa
                                                                                                                  a
           Carpenter, who was previously Mr. Murphy's
                                             Murphy’s training assistant. Chip Carpenter's
                                                                               Carpenter’s
                                                                                                            £
           training sessions were never of any help to Mr. Murphy, and eventually Chip Carpenter

                                                  Murphy’s aforementioned project. All of the
           stopped coming to the meetings for Mr. Murphy's

           other classmates of Mr. Murphy from Lewisport were Caucasian, and they were all given

           a Master Black Belt fora
                               for a coach. After Mr. Murphy realized he wasn't
                                                                         wasn’t getting the help he




                                                                                                            Presiding Judge: HON. TIM R. COLEMAN (638371)
                                                                                                            ft
                                                                                                            <o
                                                                                                            n
           needed, Mr. Murphy requested the Master Black Belt to be assigned to him but was                 «o
                                                                                                            z
                                                                                                            <
                                                                                                            S
           denied.                                                                                          u
                                                                                                            o
                                                                                                            U
                             Murphy’s questions were never answered by Chip Carpenter. For•
        34. In addition, Mr. Murphy's                                                  For-
                                                                                                            1
                                                                                                            H
                                                                    “MiniTab Software,"
           example, there was a portion of the test that dealt with "MiniTab Software,” which is            Z
                                                                                                            o
                                                                                                             s
                                                                                                                      e
           basically statistical analysis software. Mr. Murphy needed help with that section, but            0)
                                                                                                             ■o
                                                                                                                      s
                                                                                                                    e>
           Chip Carpenter had trouble answering any of his questions because he did not understand .        £
                                                                                                            5
                                                                                                                  s
                                                                                                            £
           how to work the MiniTab Software himself.

        35. Mr. Murphy found out that as a lack of help from his coach, he failed the test. Mr.

           Muiphy asked what grade he received on the test, and
           Murphy                                           aiid Alerts
                                                                 Aleris would not tell him. Alerts
                                                                                            Aleris

           only told him that he failed.
                                                                                                              Package : 000008 of 000019



                                                                                                            Ol
                                                                                                             se
                                              Aleris had ever offered Black Belt training, so they made
        36. This was also the first time that Alerts                                                         o
                                                                                                                    o
                                                                                                            g
                                                                                                            e
           up the rules as they went along. Mr. Murphy was told that he could take a retest if he took      e

                                                                                                                    §>
                                                                                                                    o
                                                                                                                    g
                                                                                                             a.

Flied
Filed              20-CI-00050    06/2412020
                                  06/24/2020         6
                                                     6   Michael T.
                                                         Michael T. Boling,
                                                                    Boling, Hancock
                                                                            Hancock Circuit
                                                                                    Circuit Clerk
                                                                                            Clerk
 Case 4:20-cv-00115-JHM-HBB Document 1-2 Filed 07/21/20 Page 12 of 22 PageID #: 22
Filed             20-CI-00050     06/2412020
                                  06/24/2020              Michael T. Boling, Hancock Circuit Clerk




           it within a certain period of time. Then, following that, if he got a 10% improvement on

           his retest but did not get an 80%, that he could retake the test again but needing a 90% to

           pass the next time.

        37. Mr. Murphy retook the test and failed. He was told that he only improved by 7%. At this          e>
                                                                                                           o
                                                                                                           O
                                                                                                             5
                                                                                                           e
                                                                                                           O
           point, Aleris told him what his original grade was. Aleris told him that he got an 81% on       ■8
                                                                                                           "ci
                                                                                                            g
                                                                                                            o
                                              score, on the theoretical so his total score was below
           the practical portion, and a lower score                                                         o
                                                                                                                o
                                                                                                                s
           80%. Had Mr. Murphy originally known that, he would have been able to better focus his           JC
                                                                                                               n
                                                                                                           a.

           studies. Aleris did not want to tell him that because they did not want an older, African

           American male to be eligible to apply for higher positions within their company.

        38. Mr. Murphy later discovered that Chip Carpenter was not helping him with the training

           because he was in the process of applying for a job as the head of training for Aleris in
                                                                                                         . 1E•••
                                                                                                         • n
                                                                                                         —aeo
                                                                                                           n
                                                                                It would have
           North America, a position for which you need a Six Sigma Black Belt. It                         to
                                                                                                           <D
                                                                                                           z
                                                                                                           Z
                                                                                                            <
                                                                                                           s
                                                                                                           S
           been a natural progression for Mr. Murphy to be considered for that position because of          iu
                                                                                                           0o
                                                                                                           u
           all of his experience. Further, Chip Carpenter, and Eric Gray were given Black Belt status      rc
                                                                                                           K
                                                                                                            §
                                                                                                            I-
           after taking an abbreviated test without needing to complete any projects. Every other           z
                                                                                                           o
                                                                                                           0
                                                                                                            z
                                                                                                                  o
           Black Belt candidate had to take a longer test, and complete two (2) Black Belt projects.              3)
                                                                                                                  3
                                                                                                                CD
        39. Also, in December of 2018, Mr. Murphy was called into the Plant Manager's office and
                                                                                             and'•         £
                                                                                                           2
                                                                                                               w
                                                                                                           Q.
                                                                                                               8
           was told that his job was being eliminated because Chip Carpenter was going to be taking

           over all of his training, and Todd Bradshaw would be taking over the White Belt training

           at Lewisport when Chip Carpenter was offsite. During 2019, the company's training .

           goals, and Belt certifications were not met. When Mr. Murphy was handling the training,          at
                                                                                                            Package : 000009 a1000019




                                                                                                            so
           the goals were always met.                                                                       o

                                                                                                           g
                                                                                                           g
                                                                                                            o


                                                                                                                g,
                                                                                                             u
                                                                                                            (L

Filed             20-CI-00050
                  20*0-00050     0612412020
                                 06/24/2020          77   Michael T.
                                                          Michael T. Boling,
                                                                     Boling, Hancock
                                                                             Hancock Circuit
                                                                                     Circuit Clerk.
                                                                                             Clerk
Case 4:20-cv-00115-JHM-HBB Document 1-2 Filed 07/21/20 Page 13 of 22 PageID #: 23
Filed             20-CI-00050     06/24/2020              Michael T. Boling, Hancock Circuit Clerk

                                                                                                                                                        t



        40. Mr. Murphy was transferred to the Finishing Department where he was an AOS

           Specialist.

                       Murphy’s first week in Finishing he was further discriminated against
        41. During Mr. Murphy's

           because of his age and race. In Finishing, Mr. Murphy shared a desk area with the            a




                                                                                                       Package:000010 of 000019
                                                                                                       5
                                                                                                       ©
                                                                                                       e
           Quality Manager. The Quality Manager asked Mr. Murphy how old he was. Mr. Murphy            o
                                                                                                       e
                                                                                                       s
                                                                                                       o
           told him that he was sixty-five (65). The Quality Manager laughed at Mr. Murphy when        9.
                                                                                                       o
                                                                                                       o>
                                                                                                       n
           he said his age.                                                                            JC

                                                                                                       £
        42. A day or two after this conversation, Mr. Murphy was moved from Finishing to the Core

           department as their AOS Specialist. This meant that Mr. Murphy was moved out back to

           a trailer with no office phone. This move was not posted, and all other moves are always

           posted. Mr. Murphy asked Eric Gray why he was reassigned so quickly and was told that




                                                                                                        Presiding Judge: HON. 11M R. COLEMAN (638371)
                                                                                                        K
                  “political.” It was not political; however, it was discriminatory.
           it was "political."
                                                                                                        §<o
                                                                                                        z
                                                                                                        <
                                                                                                        S
                            Murphy’s time at Aleris, he is frequently moved from office space to
        43. Further, in Mr. Murphy's                                                                    ill
                                                                                                       o
                                                                                                       u
           office space and he often gets the worst desks in the office. For example, when Mr.          K
                                                                                                        s
                                                                                                        p
           Murphy first went to AOS he was sat in the same room as a conference table, but all new      z
                                                                                                        o
                                                                                                        z
                                                                                                                  o
                                                                                                                  B)
           hires got their own offices.                                                                           a
                                                                                                                B
                                                                                  the-AOS team.
        44. Another example is when Mr. Murphy designed the new office layout for the•AOS              s
                                                                                                       S
                                                                                                       £
           During the construction, Mr. Murphy placed his desk in a room and when he came in

           someone had taken his desk and dumped all of the contents of it on the floor. Aleris told

           him that they meant to pick up two empty desks (which were in plain sight across from

               Murphy’s desk) to remove them, but that is not the case.
           Mr. Murphy's
                                                                                                          Package : 000010 of 000019



                                                                                                        ©
                                                                                                          o
                                                                                                          o
        45. After the remodel was done, Mr. Murphy discovered that his new office had been
                                                                                                        e

           repurposed for another department.                                                           so
                                                                                                          ©


                                                                                                                §>
                                                                                                                a
                                                                                                          g
                                                                                                          &
Filed             20-CI-00050     06/24/2020         88   Michael T. Boling, Hancock Circuit Clerk
Case 4:20-cv-00115-JHM-HBB Document 1-2 Filed 07/21/20 Page 14 of 22 PageID #: 24
Flied
Filed           20-CI-00050 66/24/2020
                            06/24/2020   Michael T. Boling, Hancock Circuit Clerk




        46. Mr. Murphy was a good employee, while in North and South Casting, he came up with a

           project to save the company a total of $160,000 per year.

        47. Mr. Murphy also received a CEO award for another team improvement.

        48. But none of these things mattered to Aleris, as they further discriminated against Mr.




                                                                                                         Package:000011 of 000019
                                                                                                         0)

                                                                                                       gS
                                                                                                       e
           Murphy because of his age and his race. Another example of discrimination came in June      *8
                                                                                                       5
                                                                                                       o
           of 2019. There was a big project for Mr. Murphy's team. Everyone else on his team           <?.
                                                                                                              «§>
           received an email telling them about a meeting for the project. Mr. Murphy did not             u
                                                                                                       £
           receive this email, but he figured it was an oversight and attended the meeting anyway.

           At the meeting, the manager delineated tasks to everyone except for Mr. Murphy and

           another employee. The other employee got the invitation to the meeting and was told that

           he was going to be included later on. However, Mr. Murphy was not.




                                                                                                       Presiding Judge: HON. TIM Ft. COLEMAN (638371)
                                                                                                         £
                                                                                                         S
        49. Mr. Murphy asked why he was not being included in the project, as the project would be       8
                                                                                                         Z

                                                           Murphy’s manager told him it was
           important to end of evaluations and raises. Mr. Murphy's                                    I
                                                                                                       Ul
                                                                                                       O
                                                                                                       u
                                  “too busy." In the weeks prior to the meeting, Aleris had
           because Mr. Murphy was "too                                                                 of
                                                                                                       s
                                                                                                       f=
                        Muiphy several small tasks in order to make him busier than he was to
           assigned Mr. Murphy                                                                         z
                                                                                                       o
                                                                                                         X
                                                                                                          e
           exclude him from the project.                                                                  a>
                                                                                                         'o
                                                                                                                 3
                                                                                                                 B>
        SO. Also, at the end of the project, the team had a celebratory dinner. In a morning team
        50.                                                                                              £
                                                                                                       S
                                                                                                              8
                                                                                                       £
           meeting the manager, Mandy Stevens, announced that the only requirement to attend the

           dinner was that you had to play a small role in completing the project. Everyone at the

           meeting knew that Mr. Murphy was the only person on his team that did not have a role

           in the project, so he was not invited to the dinner. Mr. Murphy contends that this action     a
                                                                                                         Package : 000011 of 000019




                                                                                                         e
                                                                                                         o
                                                                        Aleris.
           was in retaliation for him filing his EEOC complaint against Alerts.
                                                                                                       *
                                                                                                       5
                                                                                                       g
                                                                                                         e

                                                                                                                 s>
                                                                                                                 n

                                                                                                         a,
                                                                                                                 s
Filed              20-CI-00050    0612412020
                                  06/24/2020         9
                                                     9   Michael T.
                                                         Michael T. Boling,
                                                                    Boljng, Hancock
                                                                            Hancock Circuit
                                                                                    Circuit Clerk
                                                                                            Clerk
 Case 4:20-cv-00115-JHM-HBB Document 1-2 Filed 07/21/20 Page 15 of 22 PageID #: 25
Filed            20-CI-00050 06/24/2020  Michael T. Boling, Hancock Circuit Clerk




        51. In response to Mr. Murphy filing his EEOC complaint, and his counsel sending a letter to

           Aleris, Aleris has been doing everything in their power to prove that they were not

           discriminating against Mr. Murphy. Aleris has gone as far as putting Mr. Murphy's
                                                                                    Murphy’s health

           at risk during the COVID-19 pandemic. For example, in March, Aleris asked their                e>




                                                                                                           Package:000012 of 000019
                                                                                                         s
                                                                                                         g
                                                                                                         e
           employees to come up with a detailed plan to work from home for the next two (2)              *8
                                                                                                         N
                                                                                                         5
                                                                                                         o
           weeks. Mr. Murphy asked for three (3) days at home and two (2) days at work because he        o
                                                                                                         o
                                                                                                          CD
                                                                                                          ID
                                                                                Murphy’s plan was
           is sixty-six (66) and is also a smoker, so he is very high risk. Mr. Murphy's                 je
                                                                                                               n


                   arid he instead had to work from home on two (2) days and at the facility on three
           denied, and

           (3) days. This is the same plan that everyone else on the team was issued except for

           another member who is above sixty (60) but younger than Mr. Murphy. The other

                                   four (4) days at home and one (1) at the facility.
           member of the team gets four.(4)




                                                                                                         Presiding Judge: HON. TIM R. COLEMAN (638371)
                                                                                                          £
                                                                                                          »
                                                                                                          CO
                                                                                                          n
                          COUNT I. DISCRIMINATION BASED ON RACE                                           to

                                                                                                         z
                                                                                                         <
                                                                                                         s
        52. Mr. Murphy hereby incorporates each and every allegation of paragraphs one (1) through       IU
                                                                                                         O
                                                                                                         u
                                 frilly set forth with particularity herein.
           fifty-one (51), as if fully                                                                   K
                                                                                                         S
                                                                                                         P
        53. Pursuant to KRS § 344.040, it is unlawful for an employer to discriminate against any        z
                                                                                                         o
                                                                                                        • z
                                                                                                                   o
                                     individual’s race, color, religion, national origin, sex, or age
           individual because of the individual's                                                                  a
                                                                                                                   a

           forty (40) and over.                                                                          2
                                                                                                         8
                                                                                                         £
                                              KRS § 344.030
        54. Aleris is an employer pursuant to ICRS

        55. Mr. Murphy is an adult African American male and is a member of a protected class.

                       was‘qualified
        56. Mr. Murphy was                                                     master’s degree, and
                           'qualified for the positions that he held, having a master's

           Six Sigma certifications.                                                                     e>
                                                                                                         Package : 000012 of 000019




                                                                                                         o
                                                                                                         g
        57. Mr. Murphy was treated differently than similarly situated employees who are Caucasian.
                                                                                                         %
           Mr. Murphy was discriminated against based on his race on numerous occasions.                 sg
                                                                                                         o
                                                                                       •»                        o
                                                                                                                 o>
                                                                                                                 Q
                                                                                                                 u
                                                                                                         Q.


Filed             20-C1-00050
                  20-CI-00050      06/24/2020          10 Michael
                                                       10 Michael T.
                                                                  T. Boling,
                                                                     Boling, Hancock
                                                                             Hancock Circuit
                                                                                     Circuit Clerk
                                                                                             Clerk
Case 4:20-cv-00115-JHM-HBB Document 1-2 Filed 07/21/20 Page 16 of 22 PageID #: 26
Filed           20-CI-00050 06/24/2020
                            06/2412020   Michael T. Boling, Hancock Circuit Clerk




        58. For example, Mr. Murphy frequently was moved from desk to desk, he was left out of big

            projects, and he was passed over for promotions. All of these things are directly contrary

            to what is done with Caucasian employees.

                                                          Murphy’s race, are in violation of KRS §
        59. These actions taken by Aleris were due to Mr. Murphy's                                         a>




                                                                                                             Paekago:000013 of 000019
                                                                                                           so
                                                                                                           e
                                                    discrimination against Aleris.
            344 and establish a prima facie case of discriMination                                         o
                                                                                                           n
                                                                                                         . S
                                                                                                           o
        60. Mr. Murphy, having shown that he was treated differently because of his race, to his
                                                                                                                 «n
                                                                                          Aleris’s
           detriment, has suffered, and will continue to suffer, monetary losses based on Aleris's               u
                                                                                                          S.
           actions.

                          COUNT II. DISCRIMINATION BASED ON AGE

        61. Mr. Murphy hereby incorporates each and every allegation of paragraphs one (1) through

           sixty (60), as if fully set forth with particularity herein.




                                                                                                          Presiding Judge: HON. TIM R. COLEMAN (638371)
                                                                                                           sn
                  344.040(l)(a) makes it unlawful for an employer, "No
        62. KRS § 344.040(1)(a)                                    “[t]o fail or refuse to hire, or to     <o
                                                                                                           Z
                                                                                                           <
                                                                                                           s
           discharge any individual, or otherwise to discriminate against an individual with respect      tu
                                                                                                          o
                                                                                                          u
           to compensation, terms, conditions, or privileges of employment, because of the                d
                                                                                                           II-
           individual’s :..
           individual's ... age forty (40) and over."
                                               over.”                                                      z
                                                                                                           o
                                                                                                           X
                                                                                                           o
                         “there are two paths for a plaintiff seeking to establish an age
        63. In Kentucky, "there                                                                            o>
                                                                                                              T>
                                                                                                              S
                                                                                                           a>
                                                                                       animus.”
           discrimination case. One path consists of direct evidence of discriminatory animus."'          2
                                                                                                           £
                                                                                                                 S'
                                                                                                          a
                                               184 S.W.3d 492,
            Williams v. Wal-Mart Stores, Inc., 184        492,495
                                                               495 (Ky. 2005). The other path is

                                                                                 “(1) was a member
           establishing a prima facie case of age discrimination where Plaintiff "(1)

           of a protected class, (2) was discharged, (3) was qualified for the position from which

                                                                                        class.” Id. at
           they were discharged, and (4) was replaced by a person outside the protected dais."
                                                                                                           Package : 000013 of 000019




                                                                                                           o
                                                                                                           o
           496.    •
                                                                                                          n
                                                                                                          se
                                                                                                          ©.

                                                                                                                 to
                                                                                                               a
                                                                                                               o
                                                                                                           CL


Filed              20-CI-00050     06/24/2020         I11I   Michael T.
                                                             Michael T. Boling,
                                                                        Boling, Hancock
                                                                                Hancock Circuit
                                                                                        Circuit Clerk
                                                                                                Clerk
Case 4:20-cv-00115-JHM-HBB Document 1-2 Filed 07/21/20 Page 17 of 22 PageID #: 27
Filed              20-CI-00050     06/24/2020              Michael T. Boling, Hancock Circuit Clerk




        64. Aleris openly discriminated against Mr. Murphy because of his age. For example, the

           Quality Manager at Aleris asked Mr. Murphy how old he was, when Mr. Murphy replied,

           the Quality Manager laughed at him -
                                              — then two (2) days later he was moved to a new

                                                                         “political.”
           department. Mr. Murphy inquired as to why and was told it was "political."
                                                                                                          s
                                                                                                           a
                                                                                                          o
                                                                                                          0
                                                                                                          0
                                                                                                          0
                                                                                                          e
                                      Murphy’s date of birth is July 13,
        65. As stated previously, Mr. Murphy's                       13,1953.
                                                                         1953.                            to.
                                                                                                        .o■5

                                                                                                          S
                                                                                                          o
        66. As an individual over the age of forty (40) Mr. Murphy is a member of a protected class.      O

                                                                                                               <3
        67. Mr. Murphy was not discharged, but he did face adverse employment actions, when he                 U
                                                                                                          s.
           was moved from department to department.

        68. Each person who replaced Mr. Murphy was significantly younger than him.

                                III. HOSTILE WORK ENVIRONMENT
                          COUNT Iii.

        69. Mr. Murphy hereby incorporates each and every allegation of paragraphs one (1) through




                                                                                                          Presiding Judge: HON. TIM R. COLEMAN (638371)
                                                                                                          £
                                                                                                          S
                                                                                                          n
           sixty-eight (68), as if fully set forth with particularity herein.                             3.
                                                                                                          Z
                                                                                                          <
                                                                                                          S
        70. In Kentucky, to establish a prima facie case of hostile work environment, Plaintiff must      iij
                                                                                                          o
                                                                                                          u
           show that (1) he is a member of a protected class; (2) he was subjected to unwelcome           K
                                                                                                          1
                                                                                                          H
           racial harassment; (3) the harassment was based on race; (4) the harassment had the effect     Z
                                                                                                          o
                                                                                                           Z
                                                                                                           o
           of unreasonably interfering with his work performance by creating intimidating, hostile,               O)
                                                                                                                    3
                                                                                                                  W
           or offensive work environment; and (5) the existence of respondent superior liability.         £
                                                                                                          2
                                                                                                          0>

                                                                                                          Q.
                                                                                                               s
                                                  22606 (W.D. Ky. Feb. 16, 2000).
           Moore v. Thomas, 2000 U.S. Dist. LEXIS 22606.(W.D.

        71. Mr. Murphy, as an adult African American male, is a member of a protected class.

                                        unwclcomed racial harassment on multiple occasions. For
        72. Mr. Murphy was subjected to unwelcomed

                                                                                because he is an
           example, Mr. Murphy had the contents of his desk dumped on the floor becatisc
                                                                                                          Package : 000014 of 000019



                                                                                                          at
                                                                                                          so
           African American, he also was placed in a trailer in the back with no office phone             s
           because he is an African American.                                                             E
                                                                                                          e
                                                                                                          e

                                                                                                                  D
                                                                                                               n
                                                                                                               u
                                                                                                          (L

Flied
Filed             20-CI-00050      06/24/2020         12 Michael
                                                      12 Michael T.
                                                                 T. Boling,
                                                                    Boling, Hancock
                                                                            Hancock Circuit
                                                                                    Circuit Clerk
                                                                                            Clerk
 Case 4:20-cv-00115-JHM-HBB Document 1-2 Filed 07/21/20 Page 18 of 22 PageID #: 28
Filed              20-CI-00050    06/24/2020               Michael T. Boling, Hancock Circuit Clerk




        73. Mr. Murphy was subjected to unwelcomed harassment on the basis of his race. Similarly

           situated Caucasian employees were not subjected to the same harassment and antics.

        74. The harassment unreasonably interfered with Mr. Murphy's work performance by

           creating and/or condoning an intimidating, hostile, or offensive work environment. For        e>




                                                                                                         Package:000015 of 000019
                                                                                                         5
                                                                                                         e
                                                                                                         e
           example, Mr. Murphy never knew when he was going to be moved to a new office, or left               e
                                                                                                         IA
                                                                                                         s
                                                                                                         O
           out of a project simply for being African American                                            P.
                                                                                                               o
                                                                                                               o>
                                                                                                               a
        75. Respondent superior liability theorizes that when one acts through the agency of another,    ia

           he is himself acting and thus responsible for the acts of his agent. Brooks v. Grams, 289

           S.W.3d 208, 211 (Ky. Ct. App. 2008). "When
                  208,211                       “When an agent fails in any duty which he owes a

           third party or the public generally, the principal is responsible for the future." Smith v.

           Smith, 333 S.W.2d 503, 504.(Ky.
                                  504(Ky. 1960).
                                           1960). Under these circumstances, an employer is




                                                                                                         Presiding Judge: HON. TIM R. COLEMAN (638371)
                                                                                                         £
                                                                                                         S
                                                                                                         Cl
           strictly liable for damages resulting from the tortious acts of his employees. Patterson v.   <0
                                                                                                         Z
                                                                                                         «
                                                                                                         2
           Blair,
           Biair, 172
                  172 S.W.3d 361, 364 (Ky. 2005).                                                        Ilf
                                                                                                         O
                                                                                                         o
        76. In the current case, Aleris has acted in a tortious manner. Through the theory of            a
                                                                                                         2
                                                                                                         F
           respondent superior liability, Aleris is liable for such actions.                             z
                                                                                                         o
                                                                                                         X
                                                                                                                 b
                                                                                                                 a
                                      COUNT IV. RETALIATION
                                                                                                                   3

                                                                                                                 e>
        77. Mr. Murphy hereby incorporates each and every allegation of paragraphs one (1) through       £
                                                                                                         2
                                                                                                               in
                                                                                                               g
                                                                                                         O.
           seventy-six (76), as if fully set forth with particularity herein.

        78. Pursuant to the KCRA, as codified in
                                              inKRS
                                                 KRS Chapter 344, it is unlawful for an employer

           and its employees, agents, and/or representatives to retaliate against an individual

           because he has opposed a practice declared unlawful by KRS Chapter 344.                       a
                                                                                                         Package : 000015 of 000019




                                                                                                         sg
        79. KRS § 344.280 (1) makes it unlawful for an employer or person to retaliate or                o
                                                                                                                 o
                                                                                                         IA

           discriminate in any manner against a person because he has opposed a practice declared        5
                                                                                                         e
                                                                                                         o

                                                                                                               a
                                                                                                                 §>
                                                                                                               u
                                                                                                         a.
Filed             20-CI-00050     0612412020
                                  06/24/2020          * 3 Michael
                                                      13  Michael T.
                                                                  T. Boling,
                                                                     Boling, Hancock
                                                                             Hancock Circuit
                                                                                     Circuit Clerk
                                                                                             Clerk
Case 4:20-cv-00115-JHM-HBB Document 1-2 Filed 07/21/20 Page 19 of 22 PageID #: 29
Filed             20-CI-00050     06/24/2020              Michael T. Boling, Hancock Circuit Clerk




           unlawful by this chapter, or because he has made a charge, filed a complaint, testified,

           assisted or participated in any manner in any investigation, proceeding or hearing under

           this chapter. A claim for unlawful retaliation requires the plaintiff to first establish a

           prima fade
                 facie case of retaliation which consists of showing that: (1) he engaged in an            a




                                                                                                         Package:000016 of 000019
                                                                                                         5
                                                                                                         e
                                                                                                         e
           activity protected by (the KCRA); (2) that exercise of his civil rights was known by the      ■5
                                                                                                         <0
                                                                                                         sg
           defendant; (3) that, thereafter, the defendant took an employment action adverse to the       9.
                                                                                                               e>
                                                                                                               ra
           plaintiff; and (4) there was a causal connection between the activity engaged in the                u
                                                                                                         0.

           defendant employer's
                     employer’s act. Brooks v. Lexington-Fayette Urban Cty. Housing Authority,

           132 S.W.3d 790,
           132        790,803
                           803 (Ky. 2004).

        80. KRS § 344.030 defines "employer"
                                  “employer” for the purposes of KRS § 344.280 as "a
                                                                                  “a person who

           has eight (8) or more employees within the state in each of twenty (20) or more calendar




                                                                                                         Presiding Judge: HON. TIM R. COLEMAN (638371)
                                                                                                         to
                                                                                                         n
           weeks"
           weeks” during either the same year as the alleged unlawful discrimination or during the       <o
                                                                                                         2
                                                                                                         <
                                                                                                         S
           preceding year. Defendant, Aleris is an employer pursuant to this statute.                    lu
                                                                                                         o
                                                                                                         o
        81. KRS § 344.040 protects an employee from termination because of the individual's
                                                                               individual’s race,        K
                                                                                                         S
                                                                                                         F
           color, religion, national origin, sex, age forty (40) and over, because the person is a       2
                                                                                                         o
                                                                                                           X
                                                                                                           o
           qualified individual with a disability, or because the individual is a smoker or nonsmoker.             O)
                                                                                                                   a
                                                                                                                   B>
        82. Mr. Murphy is a member of a class protected by KRS § 344 as a sixty-six (66) year old,       £
                                                                                                         5
                                                                                                         8
                                                                                                         £
           African American male. As such, he was engaged in a protected activity when he filed a

           complaint to HR for harassment.

        83. Aleris knew of Mr. Murphy's
                               Murphy’s exercise of his civil rights because their HR department

           interviewed him about the claim.                                                              o>
                                                                                                         Package : 000016 of 000019




                                                                                                         sg
                                                                                                         o
                                                                                                         o
                                                                                                         <0
                                                                                                         S
                                                                                                         g
                                                                                                         e
                                                                                                                 §>
                                                                                                                 n
                                                                                                         8
                                                                                                         a.
Flied
Filed             20-CI-00050     06/2412020
                                  06/24/2020         14 Michael
                                                     14 Michael T.
                                                                T. Boling,
                                                                   Boling, Hancock
                                                                           Hancock Circuit
                                                                                   Circuit Clerk
                                                                                           Clerk
Case 4:20-cv-00115-JHM-HBB Document 1-2 Filed 07/21/20 Page 20 of 22 PageID #: 30
Filed                20-CI-00050     0612412020
                                     06/24/2020             Michael T. Boling, Hancock Circuit Clerk




        84. Aleris took materially adverse employment actions against Mr. Murphy by moving him

              to a new area and continuing to harass Mr. Murphy to the point where he needed to apply

              for a lower paying position to escape the harassment.

        85. There was a causal connection between Mr. Murphy's being moved and harassed, as               o>
                                                                                                          S
                                                                                                          0
                                                                                                          g
                                                                                                          0
                                                                                                          0
                                                                                                          e
              prior to his complaint there were no issues of him working in North Casting.                "a
                                                                                                          *8
                                                                                                             K
                                                                                                          00sg
                                           PRAYER FOR RELIEF                                              0  9.
                                                                                                             a)
                                                                                                             a
                                                                                                             0
                                                                                                             o>
                                                                                                             «
                                                                                                             ea
            WHEREFORE, Mr. Murphy, prays that this Court:                                                    u
                                                                                                             ea
                                                                                                          Q.


        1. Declare that Aleris's
        1.              Aleris’s conduct is in violation of Mr. Murphy's
                                                                Murphy’s rights and;

        2. Award Mr. Murphy compensatory damages in such amounts as shall be proven at trial for
                                                                 \
        f
              his economic and other losses;

        3. Award Mr.'Murphy back pay and/or damages equivalent to his lost wages from being




                                                                                                          Presiding Judge: HON. TIM R. COLEMAN (638371)
                                                                                                          £
                                                                                                          S
                                                                                                          n
              unjustly skipped for a promotion;                                                           <0
                                                                                                          Z
                                                                                                          <
                                                                                                          S
        4. Award Mr. Murphy damages in an amount to be proven at trial for the humiliation,               ui
                                                                                                          ml
                                                                                                          o
                                                                                                          u
              embarrassment, personal indignity, apprehension about his future, emotional distress, and   K
                                                                                                          S
                                                                                                          P
              mental anguish which Aleris caused Mr. Murphy by their illegal actions toward him.          z
                                                                                                          o
                                                                                                          z
                                                                                                                  o
                                                  attorney’s fees expended herein;
        5. Award Mr. Murphy costs, interests, and attorney's                                                      cn
                                                                                                            ■D
                                                                                                                    3
                                                                                                                  G>
        6. Grant Mr. Murphy such further relief as this Court may deem just and proper.                   £
                                                                                                          5
                                                                                                          S
                                                                                                          £


                                               JURY DEMAND

              Plaintiff, Mr. Murphy, demands a jury to try all issues triable by jury.                    Package : 000017 of 000019



                                                                                                          a
                                                                                                          o
                                                                                                          e
                                                                                                          %
                                                                                                          5
                                                                                                          g
                                                                                                          o

                                                                                                                  a
                                                                                                                B

                               )                                                                          <L
                                                                                                                  8
Filed                20-CI-00050     06/24/2020
                                     0612412020        15 Michael
                                                       15 Michael T.
                                                                  T. Boling,
                                                                     Boling, Hancock
                                                                             Hancock Circuit
                                                                                     Circuit Clerk
                                                                                             Clerk
 Case 4:20-cv-00115-JHM-HBB Document 1-2 Filed 07/21/20 Page 21 of 22 PageID #: 31
Filed          20-CI-00050   06/24/2020           Michael T. Boling, Hancock Circuit Clerk




                                    Respectfully submitted,


                                    Is/           Havward
                                    /s/ Samuel G. Hayward
                                    Samuel G. Hayward
                                    ADAMS HAYWARD & WELSH
                                                                                             e>




                                                                                             Packago:000018 of 000019
                                    4036 Preston Highway                                     S
                                                                                             o
                                    Louisville, Kentucky 40213                               e
                                    (502) 366-6456.                                          o
                                                                                             CO ■
                                    samuelghayward@hotmail.com                               so
                                                                                                O)
                                                                                                o
                                                                                                u
                                                                                             2.




                                                                                             £
                                                                                             p.
                                                                                             n
                                                                                                                            •
                                                                                             GO
                                                                                             n

                                                                                             zZ
                                                                                              < ..
                                                                                             s
                                                                                             2
                                                                                             111
                                                                                             o
                                                                                             u
                                                                                             CI
                                                                                             a.
                                                                                             CC
                                                                                             1
                                                                                             i-
                                                                                             z
                                                                                             2
                                                                                             o
                                                                                             X
                                                                                             o
                                                                                             0
                                                                                             a
                                                                                             a1 •*
                                                                                              3
                                                                                             01
                                                                                             1
                                                                                                  9
                                                                                             e
                                                                                             £
                                                                                             S
                                                                                                 s
                                                                                             £




                                                                                              o>
                                                                                               Package : 000018 of 000019




                                                                                              5
                                                                                              e
                                                                                               o
                                                                                               O
                                                                                              CO
                                                                                              5
                                                                                              o
                                                                                              e

                                                                                                  n

                                                                                               a.2
Filed          20-CI-00050   06/24/2020      1 6 Michael
                                             16  Michael T.
                                                         T. Boling,
                                                            Boling, Hancock
                                                                    Hancock Circuit
                                                                            Circuit Clerk
                                                                                    Clerk
    Case 4:20-cv-00115-JHM-HBB Document 1-2 Filed 07/21/20 Page 22 of 22 PageID #: 32
    Filed                  20-CI-00060
                           20-CI-00050        06/24/2020              Michael T. Boling, Hancock Circuit Clerk




                                                             VERIFICATION

                   I have read the foregoing statements in the Verified Complaint and they are true and
            accurate to the best ofmy knowledge and belief.


                                                                                                                           at




                                                                                                                           Packaga:000019 of 000019
                                                                                                                           5
                                                                        len Murptfy
                                                                        en Murphy                                          o
                                                                                                                         e
                                                                                                                         o
                                                                                                                         o»
                                                                                                                       . 5
                                                                                                                         e
            COMMONWEALTH OF KENTUCKY                          )
                                                              )                                                         §,
                                                                                                                        a
            COUNTY OF                e\ r                     )                                                         3
                                                                                                                        2.

                  Subscribed and
                  Subscribed and sworn
                                 sworn to
                                       to before
                                          before me
                                                 me by
                                                    by GLEN
                                                       GLEN MURPHY.
                                                            MURPHY, this
                                                                    this q/ ?^dav   ofj^.,' 2020.
                                                                             ffiday oare,-2020.


                                Ricky Morphew
                                         10 No. 5833134
                           Notary Public,ID     583384                                                            ■w

                            State at Large. Kentucky
                           MyernerisknEnteson.luly2Laiti
                           My ConmMon Expires»July 21.2®                                     •••
                                                                      NOTARY,




                                                                                                                        Presiding Judge: HON. TIM R. COLEMAN (638371)
                                                                      STATE-AT-LARGE, KENTUCKY                           5
                                                                                                                         CO
                                                                                                                         &
                                                                                                                         z
                                                                                                                         <
                                                                                                                         S
                                                                                                                         UJ
                                                                                                                         o
                  My Commission Expires:                   2/J^A^.f                                                      u
                  My Commission Expires:                   24247 (                                                       K
                                                                                                                         S
                                                                                                                         F
                                                                                                                         z
                                                                                                                         o
                                                                                                                           X
                                                                                                                           o
                                                                                                                           a

                                                                                                                           ->
                                                                                                                            a
                                                                                                                           £
                                                                                                                           2o>
                                                                                                                         &s




                                                                                                                           e»
                                                                                                                           Package : 000019 of 000019




                                                                                                                           o
i                                                                                                                          o
                                                                                                                           •5
                                                                                                                           £
                                                                                                                           o
                                                                                                                           e

                                                                                                                                   s.o
                                                                                                                           g
                                                                                                                           a.
    Flied
    Filed                  20-CI-00050
                           20-0-00050         0612412020
                                              06/24/2020              Michael T. Boling, Hancock Circuit Clerk.
